PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
R. Sylvain Perrier, et al. 
Application No. 14/035,781
Filed: September 24, 2013
For: SYSTEMS AND METHODS FOR MANAGING USER INFORMATION OVER A NETWORK
:
:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

The decision mailed April 7, 2021, was issued in an error and is hereby VACATED in place 
of the mailing of this new decision.

This is a corrected decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) petition filed December 9, 2020, to revive the above-identified.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration.  A Notice of Abandonment mailed July 23, 2020.  On October 2, 2020, a petition under 37 CFR 137(a) was filed; however, the petition was dismissed in decision mailed November 20, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed substitute statements and declarations; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions